Mr. Justice Campbell
(concurring specially).
Upon the ground that the order of consolidation was erroneous, I concur in the judgment of reversal. From that portion of the opinion in which the chief justice holds the conveyance b3r the husband to be a fraud upon the property rights of the wife, I dissent. While joining with my associates in characterizing the husband’s conduct from a moral standpoint as most reprehensible, I am not, as at present advised, prepared to say that the law of this state does not permit him to do what the evidence in the case shows that he has done. My reading of the authorities is that the rule announced in the majority opinion should prevail where tenanc37' by the courtesy and dower exist; but the application of the principle to the case at bar, where, as in our state, dower and tenancy by the courtesy have been abolished, does not seem to me to be warranted.